Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 26, 2014

                                      No. 04-13-00892-CV

                                         Dora GULLEY,
                                            Appellant

                                                 v.

                                   STATE FARM LLOYDS,
                                         Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-03371
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
        The reporter’s record was due to be filed with this court by January 16, 2014. See TEX.
R. APP. P. 35.1. On February 20, 2014, court reporter Erminia Uvideo filed a notification of late
reporter’s record. The notification requested an extension of time to file the record until March
20, 2014, for an extension of sixty-three days.
       The request is GRANTED IN PART. The reporter’s record must be filed with this court
not later than March 17, 2014. NO FURTHER EXTENSIONS OF TIME TO FILE THE
REPORTER’S RECORD WILL BE GRANTED.
        If the reporter’s record is not filed as ordered, a SHOW CAUSE order shall issue
directing Erminia Uviedo to appear on a day certain and show cause why she should not be held
in contempt for failing to file the record. See TEX. R. APP. P. 35.3(c); see also TEX. GOV’T CODE
ANN. § 21.002 (West 2004) (authorizing contemnor punishment up to “a fine of not more than
$500 or confinement in the county jail for not more than six months, or both such a fine and
confinement in jail”); Johnson v. State, 151 S.W.3d 193, 195–96 (Tex. Crim. App. 2004) (noting
the court’s previous action holding a court reporter in contempt for “repeatedly fail[ing] to
prepare and file the record” and “order[ing] him incarcerated . . . until the record was finished”).
        The clerk of this court shall cause a copy of this order to be served on Erminia Uviedo by
certified mail, return receipt requested, with delivery restricted to addressee only, or give other
personal notice of this order with proof of delivery.
                                              _________________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court